DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 08/30/2021 have been considered.  Signed and initialed PTO-1449s that correspond to the IDSs are attached herewith.
Allowable Subject Matter
Claims 26-45 are allowable.
Claim 26 and 35 are allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a circular polarization sensor comprising: a spacer comprising a dielectric material disposed on a nanograting having an orientation; and a metasurface comprising an array of pillars comprising a high index of refraction material disposed on the spacer, each of the pillars being spaced apart and separated by a 
Claims 27-30 and 36-45 are allowable because they are dependent on claim 26 or claim 35 or an intermediate claim.
Claim 31 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a polarization sensor comprising: a nanostructured metasurface comprising a plurality of bars, wherein each of the plurality of bars comprises a dielectric material or a semiconductor material, the bars being oriented to provide a π/2 phase shift to a first linear component and a second linear component of circularly polarized incident light; a nanograting layer oriented with respect to the nanostructured metasurface to selectively block a linear polarized light having a first orientation relative to the metasurface and selectively transmit linear polarized light having a second orientation relative to the metasurface, in combination with the rest of the limitations of claim 31.
Claims 32-34 are allowable because they are dependent on claim 31 or an intermediate claim.

Yu et al (U. S. Patent 8,835,831 B2) is the closest prior art to the Applicant’s claimed invention.  However Yu et al does not teach of a circular polarization sensor comprising: a spacer comprising a dielectric material disposed on a nanograting having an orientation; and a metasurface comprising an array of pillars comprising a high index 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886